      2:20-cv-03657-BHH           Date Filed 01/12/21     Entry Number 10         Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA


DEFENDERS OF WILDLIFE,                    )
                                          )
                Plaintiff,                )                   Civ. No. 2:20-cv-03657-BHH
                                          )
            v.                            )                           MOTION IN SUPPORT
                                          )                           OF PRO HAC VICE
                                          )                           ADMISSION OF
U.S. FISH AND WILDLIFE SERVICE,           )                           LINDSAY PAIGE DUBIN
                                          )
               Defendant.                 )
_________________________________________ )

        The undersigned local counsel hereby moves, together with the attached Application and

Affidavit, that Lindsay Paige Dubin be admitted pro hac vice in the above-captioned case as

associate counsel. As local counsel, I understand that:

        1.      I will personally sign and include my District of South Carolina federal bar

attorney identification number on each pleading, motion, discovery procedure, or other document

that I serve or file in this court; and

        2.      All pleadings and other documents that I file in this case will contain my name,

firm name, address, and phone number and those of my associate counsel admitted pro hac vice;

and

        3.      Service of all pleadings and notices as required shall be sufficient if served upon

me, and it is my responsibility to serve my associate counsel admitted pro hac vice; and

        4.      Unless excused by the court, I will be present at all pretrial conferences, hearings,

and trials and may attend discovery proceedings. I will be prepared to actively participate if

necessary.

        5.      Certification of Consultation (Local Civil Rule 7.02).
      2:20-cv-03657-BHH        Date Filed 01/12/21    Entry Number 10        Page 2 of 2




       X      Prior to filing this Motion, I conferred with opposing counsel who has indicated
              the following position as to this Motion: will likely oppose; X does not intend
              to oppose
              Prior to filing this Motion, I attempted to confer with opposing counsel but was
              unable to do so for the following reason(s):
              __________________________________________________________________
              __________________________________________________________________

              No duty of consultation is required because the opposing party is proceeding pro
se.

_____________________________________________             __________________________________________

       This the 12th day of January, 2021.

                                               s/ Catherine M. Wannamaker
                                               Bar No. 12577
                                               Southern Environmental Law Center
                                               463 King Street, Suite B
                                               Charleston, SC 29403
                                               cwannamaker@selcsc.org
                                               Telephone: (843) 720-5270
                                               Facsimile: (843) 414-7039




                                              2
